Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2 was search and found to be free of the art, as the closest prior art is discussed below. The applied reference do not provide any teaching or motivation to use choline hydroxide or tetrabutylphosphomium  hydroxide as the ionic liquid of choice for silk fiber dissolution and extraction.
Objections
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 35 USC 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11 and 12 recite “wherein the heating is performed under pressure” and “wherein the pressure is standard atmospheric pressure.” There is no support in the specification for these limitations. The specification does not mention the term “pressure.” As such, these claim are not supported and they constitute new matter. 

Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9 and 11-13 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Gupta et al. (Langmuir 2007, 23, 3, 1315–1319).
Gupta teaches that silkworm cocoons were degummed by soaking at 3.3% (w/v) in a solution of 8 M urea, 40 mM Tris-SO4, and 0.5 M β-mercaptoethanol and heated to 90 °C for 1 h (p. 1316, Col. 1). The silk fiber was then extensively washed with ultrapure distilled water (18 MΩ·cm) and dried overnight under vacuum. This reference teaches that the dried silk fibers were subsequently dissolved in 1-butyl-3-methylimidazolium chloride (BMIC) ionic liquid to form a 10% (w/w) solution (p. 1316, Col. 1).  Gupta teaches that dissolution was accomplished by heating a mixture of the silk fiber and BMIC powder to 90 °C for 1 h in order to melt the ionic liquid. The fiber and ionic liquid mixture was then mixed for 30 s in a speed mixer and returned to heating at 90 °C for 1 h (p. 1316, Col. 1). Further, the mixing was repeated four times until a solution with uniform consistency was obtained. Finally, in order to lower the viscosity and melting point of the solution, 25% (w/w) water was added to the heated solution. This reference teaches that care was taken to incrementally add the water (5% w/w increments) to the solution so as to avoid excessive localized dilution and potential precipitation of silk from the solution. After the heating in ionic liquid step, films were cast from the silk ionic liquid solution using a methanol rinse bath (p. 1316, Col. 1). Gupta teaches that when submerged in methanol, the ionic liquid is extracted out of the silk solution into the methanol bath, resulting in crystallization of the silk fibroin protein into the antiparallel β-sheet secondary structure (p. 1316, Col. 1).
This meets the limitations of claim 1 by teaching that degummed silk fibers were dissolved in an ionic liquid (BMIC), then mixed and heated to 90 °C, followed by submerging the liquid in a methanol rinse bath to precipitate the crystallized silk fibers. Claims 3- 5 are met because the methanol is the anti-solvent used for precipitation. Claim 6 is met because Gupta teaches that the ionic liquid solution was 7.5% (w/w) silk fibroin, 25% (w/w) water, and 67.5% (w/w) BMIC, which falls within “up to” 25% of the ionic liquid. Claim 9 is met because Gupta teaches that the heating was done twice for a total of 2 hours. As to claim 13, because the mixing with methanol step is not done under heating or cooling, it would inherently be done at room temperature. Additionally, as the reference does not teach that these steps are performed under low or high pressure, they would be inherently considered to be performed under standard atmospheric pressure.
Claim Rejections 35 USC 103(A)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. in view of Pereira (ACS Omega 2018, 3, 9, 10811–10822).
The teaching of Gupta have been described supra. 
The difference between the prior art and the instant claims is that the prior art does not teach that the silk if precipitated into a powder or the exact ranges of temperature and rpm. 
Pereira teaches that mesoporous silk fibroin (SF)/silica hybrids were processed via a one-pot soft and energy-efficient sol−gel chemistry and self-assembly from a silica precursor, an acidic or basic catalyst, and the ionic liquid 1-butyl-3-methylimidazoliumchloride, acting as both solvent and mesoporosity-inducer (p. 10818, Col. 2). The as-prepared materials were obtained as slightly transparentopaque, amorphous monoliths, easily transformed into powders, and stable up to ca. 300 °C (abstract).
As such, it would have been obvious to take the method of Gupta, and create a powder form because Pereira teaches silk fibroins prepared with ionic liquids can easily be transformed into powders. One would be motivated to do so based on the biomedical application they are being used for. As such, there is a reasonable expectation of success, that the method of Gupta can produce a powder form of the silk fibroin. 
As such, claim 16 is rendered obvious. 
As to the temperature and rpm of mixing, these are all result effective variables that would be obvious to optimize during routine experimentation. The MPEP states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
As such, claims 7, 8, 14 and 15 are rendered obvious. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654